Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “regulator circuitry”, “device circuitry,”, in claims 1, 6, 8-11 and 18-19 see paragraph 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (2016/0263691) in views of Reid et al (WO 2019/170289).
 	For claim 1, Smith teaches welding-type system (fig.2a) (abstract, lines 1-3), comprising: a smart regulator for use in a welding-type system (240a as shown in fig.2a) (par.20, lines 2-3), comprising: an inlet (225a as shown in fig.2a) configured for fluid communication with a tank outlet (215 as shown in fig.2a) of a fluid tank (205 as shown in fig.2a), an outlet (225b as shown in fig.2a) configured for fluid communication with the inlet (225a as shown in fig.2a) (par.20, lines 1-6), a valve (240b as shown in fig.2a) configured to adjustably restrict fluid flow between the inlet and the outlet (225a and 225b as shown in fig.2a), a sensor (pressure gauge 245 as shown in fig.2a) configured to measure a fluid flow characteristic at the inlet or at the outlet (225a and 225b as shown in fig.2a) (par.20, lines 10-20), and a remote device (296 as shown in fig.2a) configured to receive the measurement signal (par.28, lines 2-5), the remote device (296 as shown in fig.2a) comprising: device circuitry (communication link 299 as shown in fig.2a) configured to determine a remaining fluid amount in the fluid tank (205 as shown in fig.2a) based on the measurement signal and a full tank pressure (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10), and a user interface (297 as shown in fig.2a or 300 as shown in fig.3) configured to generate an output representative of the remaining fluid amount (par.31, lines 1-10). 
 	Smith fails to teach regulator circuitry configured to transmit a measurement signal representative of the fluid flow characteristic or a fluid flow rate.
Reid teaches, similar smart regulator, regulator circuitry (15 as shown 1) configured to transmit a measurement signal representative of the fluid flow characteristic or a fluid flow rate (page.4, lines 15-25).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify smart regulator of Smith to include regulator circuitry configured to transmit a measurement signal as taught and suggested by Reid in order for the system to be able to compare the vibration signal received with data from the look-up table thereby to determine the flow-rate of the flow of gas through the valve body (Reid, abstract). 	For claim 2, Smith further teaches wherein the output (300 as shown in fig.3) comprises a graphic, video, audio, text, numeric, or percentage (fig.3 shows graphic in numeric and text).  	For claim 3, Smith further teaches wherein the outlet (225b as shown in fig.2a)  is also configured for fluid communication with the remote device, a welding-type power supply, a wire feeder, or a welding tool (torch 291 as shown in fig.2a).  	For claim 4, Smith further teaches wherein the remote device (296 as shown in fig.2a) comprises a welding-type power supply, a wire feeder, a welding-type tool, a mobile device, an accessory device, a pendant, or a computing system (par.23, lines 8-17 and par.34, lines 1-5).  	For claim 5, Smith further teaches wherein the user interface (300 as shown in fig.3) is configured to receive a tank selection and the device circuitry is configured to determine the full tank pressure based on the tank selection (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10) (fig.3).  	For claim 6, Smith further teaches wherein the output (the output of the controller 296 with interface as shown in fig.2a and 3) comprises a first output, and wherein the device circuitry of the remote device (296 as shown in fig.2a) is further configured to: determine whether the remaining fluid amount is below a threshold, and generate a second output in response to the remaining fluid amount being below the threshold (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10).  	For claim 7, Smith further teaches wherein the second output comprises a website or service where more fluid can be ordered, a link to a website or service where more fluid can be ordered, an automatic reordering of fluid, or a disabling of a piece of welding-type equipment in fluid communication with the outlet of the smart regulator (par.37, lines 1-6 and par.39, lines 1-20).  	For claim 8, Smith further teaches wherein: the user interface (297 as shown in fig.2a and 3) is configured to receive a welding process selection, the device circuitry (299 as shown in fig.2a) is configured to send a control signal to the smart regulator based on the welding process selection, and the valve of the smart regulator is configured to adjust its fluid flow restriction in response to the control signal (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10).  	For claim 9, Smith further teaches wherein the device circuitry is further configured to determine an estimated time before the remaining fluid amount reaches the threshold based on the remaining fluid amount and the fluid flow rate, and the user interface is further configured to generate a third output based on the estimated time (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10).  	For claim 10, Smith further teaches wherein the device circuitry is configured to determine the estimated time based on the remaining fluid amount, the fluid flow rate, and a welding parameter (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10).  	For claim 11, Smith teaches method (abstract) (fig.2a and 3), comprising: measuring (pressure gauge 245 as shown in fig.2a), via at least one sensor of a smart regulator (240a as shown in fig.2a), a fluid flow characteristic at an inlet (225a as shown in fig.2a) of the smart regulator or at an outlet (225b as shown in fig.2a) of the smart regulator (par.23, lines 15-23 and par.24, lines 1-6); determining, via device circuitry of the remote device (296 as shown in fig.2a), a remaining fluid amount in the fluid tank based on the measurement signal and a full tank pressure; and generating an output via a user interface (297 as shown in fig.2a) of the remote device (296 as shown in fig.2a), the output being representative of the remaining fluid amount (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10). 
	Smith fails to teach transmitting, via regulator circuitry of the smart regulator, a measurement signal representative of the fluid flow characteristic or a fluid flow rate to a remote device. 	Reid teaches, similar smart regulator, transmitting (15 as shown in fig.1), via regulator circuitry of the smart regulator (12 as shown in fig.1), a measurement signal representative of the fluid flow characteristic or a fluid flow rate to a remote device (20 as shown in fig.1)(page.4, lines 15-25).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify smart regulator of Smith to include regulator circuitry configured to transmit a measurement signal as taught and suggested by Reid in order for the system to be able to compare the vibration signal received with data from the look-up table thereby to determine the flow-rate of the flow of gas through the valve body (Reid, abstract). 	For claim 12, Smith further teaches wherein the output comprises a graphic, video, audio, text, numeric, or percentage (fig.3 shows graphic in numeric and text).   	For claim 13, Smith further teaches wherein the remote device comprises a welding-type power supply, a wire feeder, a welding-type tool, a mobile device, an accessory device, a pendant, or a computing system (par.23, lines 8-17 and par.34, lines 1-5).  	For claim 14, Smith further teaches wherein the outlet of the smart regulator is configured for fluid communication with the inlet and with the remote device, a welding-type power supply, a wire feeder, or a welding tool (torch 291 as shown in fig.2a).  	For claim 15, Smith further teaches further comprising: receiving a tank selection via the user interface (300 as shown in fig.2a); and determining the full tank pressure based on the tank selection (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10).  	For claim 16, Smith further teaches wherein the output comprises a first output, and wherein the method further comprises: determining, via the device circuitry, whether the remaining fluid amount is below a threshold, and generating, via the user interface, a second output in response to the remaining fluid amount being below the threshold (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10).  	For claim 17, Smith further teaches wherein the second output comprises a website or service where more fluid can be ordered, a link to a website or service where more fluid can be ordered, an automatic reordering of fluid, or a disabling of a piece of welding-type equipment in fluid communication with the outlet of the smart regulator (par.37, lines 1-6 and par.39, lines 1-20).  	For claim 18, Smith further teaches further comprising: receiving, via the user interface, a welding process selection; sending, via the device circuitry, a control signal to the smart regulator based on the welding process selection; and adjusting, via a valve of the smart regulator, the fluid flow rate between the inlet and outlet of the smart regulator in response to the control signal (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10).  	For claim 19, Smith further teaches further comprising: determining, via the device circuitry, an estimated time before the remaining fluid amount reaches the threshold based on the remaining fluid amount and the fluid flow rate, and generating a third output, via the user interface, based on the estimated time (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10).  	For claim 20, Smith further teaches wherein the estimated time is determined based on the remaining fluid amount, the fluid flow rate, and a welding parameter (par.26, lines 1-5, par,27, lines 5-10 and par.28, lines 1-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761   


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761